Citation Nr: 1757658	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant's character of discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1970 to October 1974.  The appellant's discharge was characterized as under conditions other than honorable.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the VA Regional Office (RO) in Milwaukee, Wisconsin.

In August 2015, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that proceeding is of record.  This matter was previously remanded by the Board in October 2015, and has since been returned for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  In June 1974 the appellant, through counsel, requested a discharge for the good of the service to avoid court martial for two periods of being absent without leave (AWOL).

2.  In October 1974, the appellant was discharged under other than honorable conditions.

3.  The appellant was not insane at the time he committed the offenses that led to his discharge.



CONCLUSION OF LAW

The character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code. 38 U.S.C. 
§§ 101(2), 5303(b) (2012); 38 C.F.R. §§ 3.1, 3.12 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The appellant offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it was cured on remand.

The Board also finds that there has been compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The October 2015 Remand directed the AOJ to afford the appellant a VA examination to determine whether he was insane at the time of his unauthorized absences leading to his discharge, and to obtain and documentation pertaining to the appellant's character of discharge upgrade request.  The March 2016 Board for Correction of Naval Records' denial of the appellant's character of discharge upgrade request is of record, and the appellant was afforded the requested VA examination in January 2017.  

Law and Analysis

The appellant seeks entitlement to VA benefits but he was discharged under other than honorable conditions after requesting a discharge for the good of the service to avoid a court-martial.  Under VA laws and regulations, and for benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d) (2017).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. § 101 (18); 38 C.F.R. § 3.12 (a).  The Board must determine whether the appellant's discharge is a bar to receipt of VA benefits.

While the appellant has provided evidence and argument related to why his character of discharge should be upgraded, that will not be addressed in this decision as discharge upgrades are not under the purview of the VA.  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. 
§ 3.203(a) (2017); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the appellant's discharge classification.  Harvey v. Brown, 6 Vet. App. 416 (1994).  

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12 (c), including by reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  38 C.F.R. § 3.12 (c)(6).  A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12 (c)(6).

The regulatory bar to receipt of VA benefits at 38 C.F.R. § 3.12 (d) provides that an acceptance of an undesirable discharge to escape trial by general court-martial is considered to have been issued under dishonorable conditions.  A dishonorable discharge under subsection (d)(1) is not a bar to VA benefits if an honorable or general discharge is issued through a board for correction of records established under 38 U.S.C. § 1552 or a discharge review board established under 10 U.S.C. § 1553.  38 C.F.R. § 3.12 (e)-(g).  In this case, the exception at 38 C.F.R. § 3.12 (e)-(g) does not apply because in June 2010 and March 2016 the Board for Correction of Naval Records denied the appellant's requests to have his character of discharge upgraded.  

In this case, the appellant requested and was granted an other than honorable discharge to avoid trial by court martial.  The offenses at issue were two AWOL periods from September 19, 1973 to October 23, 1973, and from November 26, 1973 to June 20, 1974.  Although 38 C.F.R. § 3.12(c)(6) allows for consideration of whether an appellant had "compelling circumstances" to warrant the prolonged absence, in this case, the appellant accepted a discharge under other than honorable conditions to avoid a court martial which does not provide for a compelling circumstances exception.  See 38 C.F.R. § 3.12(d)(1).  In any event, the appellant has not argued that he had compelling circumstances for the two periods of AWOL at issue.  Rather, he has alternatively asserted that he was hospitalized during the reported periods; that he was in military custody during that time being tortured; that all his AWOL periods were found to be erroneous; that he was being charged with offenses of another service-member with the same name with the exception of "Jr." added at the end, same address, same tattoos, same wife's name, and who was also in the same platoon; or that he was on authorized leave.  See September 2013 statements; October 2013 statement; April 2014 letter to Sen. McCaskill; August 2015 hearing testimony; September 2015 statement.  The Board finds these conflicting statements indicate a significant lack of credibility regarding the compelling nature of the circumstances.  Accordingly, the only way the appellant may be entitled to VA benefits is if he was insane when he went on his last two AWOL periods.  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354 (2017).

Insanity must be shown to exist, due to disease, only at the time of the commission of the offense leading to discharge, not that insanity caused the misconduct.  Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, there need not be a causal connection between the insanity due to disease and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993) and abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009); see also VA O.G.C. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Service personnel records (SPRS) show that in August 1970 the appellant received non-judicial punishment for assaulting a private first class.  In September 1970 the appellant was tried by summary court martial for using disrespectful language to a staff sergeant, and assaulting two privates first class with his fist and a rock.  The appellant pled guilty and was confined at hard labor for 30 days.

SPRs then show the appellant was then AWOL from November 17, 1970 until October 26, 1971.  On April 8, 1971, while AWOL, the appellant was shot twice by a civilian during an attempted robbery of a grocery store.  He was hospitalized at Our Lady of Grace Hospital and then incarcerated at Gary County Jail.  The personnel document reported the civilian criminal charges were dismissed.  In November 1971, the gunshot wound to the forehead was found not to be sustained in the line of duty due to the appellant's own willful misconduct.  A December 1971 special court martial order documented the appellant pled guilty to being on unauthorized leave from November 27, 1970 to October 26, 1971.  He was then confined at hard labor for three months, and his grade was reduced to E-1.

The appellant had another period of unauthorized absence from March 31, 1972 until April 29, 1972.  The appellant was also charged with violations of the Uniform Code of Military Justice for being disrespectful to a noncommissioned officer on May 12, 1972.  

On a May 1972 report of medical history the appellant noted a history of frequent or severe headaches, and the examiner documented the appellant was shot on the right side of the forehead 9 months prior and had occasional headaches, but no neurological symptoms.  The appellant also reported depression or excessive worry.  He denied dizziness or fainting spells, eye trouble, hearing loss, frequent trouble sleeping, loss of memory, nervous trouble of any sort, or periods of unconsciousness.  In May 1972 the appellant underwent a psychiatric evaluation for the purpose of a possible administrative discharge.  It was noted the appellant had numerous disciplinary offenses since being in the Marine Corps, and prior to that he had a civilian criminal record for fighting.  It was recommended the appellant be administratively discharged.  A May 1972 psychiatric evaluation as part of a contemplated administrative discharge reported a diagnosis of passive aggressive personality, chronic, severe that existed prior to entry.  The examiner stated there was no evidence of psychosis or organic brain disease.  Another May 1972 service treatment record (STR) shows the appellant complained of vomiting, diarrhea, and headache for two days.  The assessment was possible flu.  

The appellant was again absent without leave from 0530 to 1220 on June 7, 1972, and again from June 26 to June 28, 1972.  The appellant was again AWOL and declared a deserter on July 10, 1972.  An October 1972 Federal Bureau of Investigation (FBI) record documented the appellant was found and currently located at a prison in Indiana on October 6, 1972.  He had been held on charges of two counts of first degree murder.  The appellant was then released under his own recognizance and returned to Camp Lejeune on August 30, 1973.  

A September 1973 record noted the appellant was again AWOL beginning September 10, 1973.  The appellant was apprehended by civilian authorities on September 28, 1973 and turned over to military authority on October 23, 1973.  In October 1973 the appellant was declared a deserter, however the mark of deserter was removed as erroneous and only the unauthorized absence was referred to trial.  

The appellant was again AWOL beginning November 26, 1973.  He was apprehended by civilian authorities on January 7, 1974 in Gary, Indiana after an alleged attempted robbery of [REDACTED] liquor store.  The appellant received a gunshot wound to the left thigh.  The appellant was returned to military authority on June 20, 1974.  The mark of deserter under the date of November 26, 1973 was removed as erroneous, and only the unauthorized absence was referred to trial.  

On June 25 1974, the appellant, through counsel, requested a discharge for the good of the service for charges related to his two AWOL periods from September 10, 1973 to October 23, 1973 and from November 26, 1973 to June 20, 1974.  The appellant was informed that he may receive a discharge under other than honorable conditions and would be barred from virtually all rights as a veteran under both state and federal legislation.  

July 1974 medical board proceedings documented that the appellant was AWOL January 8, 1974 when he suffered a shotgun wound to the inner aspect of the left thigh during an alleged attempted robbery.  The appellant was hospitalized for 5 months, and then imprisoned in Michigan City Prison.  The report noted diagnoses of gunshot wound to the left thigh, left femur fracture, left foot causalgia, and chronic passive-aggressive personality.  The medical board opined the appellant was unfit for further military duty.  STRs document that after returning to military custody in June 1974, the appellant received medication and physical therapy for left leg symptoms due to the gunshot wound.

A June 26, 1974 memorandum decision from the Office of the Staff Judge Advocate reported the appellant's present offenses included two periods of unauthorized absence from September 19, 1973 to October 23, 1973; and from November 26, 1973 to June 20, 1974.  The present charges had not yet been referred to a court.  The appellant had been in pretrial confinement from June 20, 1974 to the present.  The staff judge advocate recommended that the appellant's discharge request be granted.  The appellant signed the memorandum, indicating that he was aware that his offenses rendered him triable by court-martial and he was satisfied with his decision to accept an undesirable discharge for the good of the service instead.

An August 1974 physical evaluation board proceedings and findings report found the appellant had diagnoses related to the left lower extremity, and passive-aggressive personality that was chronic and severe, and which did not constitute a physical disability.

In September 1974 the Commandant of the Marine Corps wrote that it was recommended that the appellant not receive discharge processing under other provisions of law because an approved undesirable discharge for the good of the service was pending in his case.  The basis for the approved undesirable discharge was two periods of unauthorized absence for a total of approximately 238 days.  It was further recommended that the appellant be indexed as "no action taken, member to be discharged under other provisions of law" thereby terminating the disability proceedings in the appellant's case.  The appellant's DD214 shows that he was discharged under conditions other than honorable on October 23, 1974.

A January 1993 State of Wisconsin Department of Corrections Clinical Services report documented that the appellant had been evaluated previously with a delusional paranoid disorder.  The staff psychologist documented the appellant had an assaultive criminal history with a 1972 involuntary manslaughter charge, 2 assault charges in 1974 and 1975, among others.  The appellant was currently facing a 42 year prison sentence for various charges related to the assault of his pregnant girlfriend.  In connection with attempting to get a reduced sentence, the appellant reported being stationed in Vietnam after joining the Marine Corps, and he provided an independent sentencing consultant's report that documented his heroic and traumatic events while stationed there.  The Board notes the appellant was never stationed in Vietnam.  The appellant admitted a history of alcohol abuse, but denied any drug use since his time in Vietnam.  On behavioral observation, the appellant was agitated and offended that his side of the story was not believed.  He demonstrated some grandiosity but did not appear to be delusions.  It was noted his statements in the interview contradicted other documented data.  The examiner's diagnostic impression was rule out delusional disorder versus paranoid personality disorder versus mixed personality disorder with paranoid features.  The examiner stated there was not sufficient evidence to document a true delusional disorder.  The appellant was referred for clinical monitoring and anger management/domestic violence counseling.  

An August 2000 Columbia Correctional Institution psychological services note documented the appellant denied a history of mental health problems.  An undated initial psychological services screening noted the appellant had a diagnosis of posttraumatic stress disorder (PTSD) per file.  A December 2000 Columbia Correctional Institution psychological services note documented the appellant reported a past diagnosis of PTSD, and that he had flashbacks related to an incident in which he allegedly witnessed his girlfriend give birth prematurely.  No psychiatric diagnoses were provided.

A November 2000 psychiatric report from the Bureau of Health Services documents the appellant was experiencing symptoms of PTSD.  He was noted to have "recurrent, intrusive and distressing recollections of the event, dreams of the event and answers positively to a sufficient number of diagnostic criteria."  The examiner also reported there was nothing to suggest the presence of psychotic thought disorder, and the appellant's intellectual ability was above average range by clinical estimate.  The appellant was diagnosed with acute, severe PTSD.  The appellant was also tested for learning and other cognitive disabilities as part of a request for testing accommodations and several of his scores were significantly low.

A November 2015 Department of Corrections Psychological Services Clinical Contact report documented the appellant gave a history of difficulty regulating the volume of his voice since his in-service head injury.  The report cited to a prior evaluation that had found the appellant to not be seriously mentally ill.  The examiner wrote that it appeared the head injury affected the appellant's ability to self-monitor his own speech.  The appellant perseverated, was difficult to interrupt, got easily frustrated, and talked very loud when upset.  Results of the Montreal Cognitive Assessment test was administered to the Appellant and the results indicated a high likelihood for mild cognitive impairment.  The diagnosis was rule out mild neurocognitive disorder due to traumatic brain injury.

The appellant underwent a VA mental disorders examination in January 2017.  The examiner noted the appellant's reports of a head injury, but noted that review of the records did not show a diagnosed traumatic brain injury.  The appellant denied a history of drug and alcohol abuse, and said he had never been psychiatrically hospitalized or treated with medication.  He did report seeing a counselor occasionally in the 1990s in prison.  He stated he first began having problems when he was shot in the head while on furlough; at which point he claimed to begin having headaches, anxiety, depression, and distrust of others.  

Following interview and review of available records, the examiner opined that the appellant's presentation likely suggested personality disorder issues with paranoid and antisocial features, but this diagnosis was deferred.  The examiner explained that the appellant's personality traits were difficult to identify as part of a formal personality disorder considering the length of time he was in prison.  The examiner opined that the appellant did not meet the diagnostic criteria for a psychiatric disorder as he was not reporting symptoms that rose to the level of a formal psychiatric disorder.  While the appellant possibly had personality disorder issues with antisocial and paranoid traits, that condition was a congenital or developmental defect unrelated to military service.  In any event, the examiner wrote that the personality disorder diagnosis was deferred.   The examiner then stated that it would be unlikely that the appellant had a prior psychiatric disorder that had resolved.  Thus, there was no psychiatric disorder or mental disease upon which to find the appellant was insane while in service.  Also, the examiner noted that if the appellant did have antisocial personality disorder in service, it nevertheless did not satisfy the definition of insanity because it did not cause such severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity.  The examiner stated that the records noted a number of minor episodes or unusual behavior that did not reach the definition of insanity.  Rather, the examiner then stated there was no competent medical evidence to support a diagnosis of insanity at the time of the offenses leading up to the appellant's discharge, and the possibility of a personality disorder or substance abuse issues did not satisfy the definition of insanity.

Regarding the appellant's contentions, he argues that his behavioral problems began after he was shot across the right side of his forehead in April 1971 and was diagnosed with a personality disorder, and that prior to that he demonstrated superior performance and attitude.  See September 2009 letter; July 2010 letter addressed to Dr. K; September 2016 letter.  He claimed the mental disorder diagnosed in 1971 and his Marine Corp training got him "into back to back situations with the authorities" because he was taught to forcefully deal with threatening situations when confronted.  See September 2009 letter.  In January 2011 arguments submitted to the Board for Corrections of Naval Records, the appellant wrote he suffered from blunt force head trauma and PTSD.  

Following his head injury, the appellant wrote that he began to notice reoccurring symptoms of blackouts, blurry vision, seizures, depression, trouble sleeping, memory loss, and difficulty concentrating.  See July 2011 letter.  He also reported dissociative episodes where he would black out or enter "fugue" states where he would not have control of his behavior.  See September 2016 letter.  He wrote that he was afraid to sleep because of disturbing dreams, and that the head injury caused him to have loud ringing in his ears.  See September 2016 letter.  The appellant also submitted lay testimony from a fellow inmate that due to the appellant's in-service head injury, he had problems planning, communicating, and being aggressive.  See June 2011 letter.  

In February 2017 submissions, the appellant asserted that the 2017 examiner failed to address 2000 and 2008 records showing learning and cognitive disabilities, and a diagnosis of PTSD.  The appellant also stated that in May 1972 he had a nervous breakdown as evidenced by vomiting and headaches.  

With regard to his periods of absence from in 1973 and 1974, the appellant has provided several versions of events.  He has claimed that he was confined at Great Lakes Naval Base from September 28, 1973 until June 20, 1974.  See May 2011 statements.  Also in May 2011, he wrote that he was involved in the situation at [REDACTED] liquor store in January 1984 because Mr. [REDACTED] (Mr. H) had "ambushed and killed" a member of the appellant's Marine Corp squad and the appellant, as squad leader, had confronted him.  The appellant wrote that he was on weekend liberty when this incident occurred.  In a September 2013 letter, he then reported that during first his AWOL period beginning September 1973 he was hospitalized, and for his second AWOL period beginning November 1973 he was in confinement.  In February 2017, the Veteran wrote that he had been held in confinement from November 1973 until October 1974 and was not AWOL.  Later in the same letter, he wrote that in the fall of 1973 he was given authorized leave to go invest money in a partnership with Mr. H to buy a liquor store in Gary, Indiana.  He wrote that a Mr. H then shot and robbed the appellant when the appellant refused to give him the investment money.  He then stated that the timeline of events as reflected in his service records was wrong, and that he was actually shot by Mr. H in the early summer of 1973, and was hospitalized until he was released under his own recognizance in August 1973.  He then asserted that his period of confinement was January 1974 through October 1974.  

In this case, the Board finds that the evidence shows that the appellant was not insane at the time of committing the offenses resulting in his discharge. See 38 C.F.R. § 3.12 (b).  There is no probative evidence to support the theory that at the time of his period of AWOL, (1) the appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the appellant interfered with the peace of society; or (3) the appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided. 38 C.F.R. § 3.354(a).  

The appellant's service records do not contain any medical records just prior to, during, or subsequent to the appellant's period of AWOL service which would support a finding of insanity.  The only noted diagnosis was passive aggressive personality disorder noted to have existed prior to service.  See May 1972 psychiatric evaluation.  Post service medical records also do not support a finding the appellant was insane for his two AWOL periods in 1973 and 1974.  The January 1993 records reported a prior diagnosis of delusional paranoid disorder, but the examiner stated there was no evidence of a true delusional disorder.  Rather, the diagnostic impression was rule out delusional disorder versus paranoid personality disorder versus mixed personality disorder.  The only observed symptoms were irritation and some grandiosity, but no delusions.  Correction facility records form 2000 show a diagnosis of severe PTSD, but there was no evidence of a psychotic thought disorder and the appellant was assessed as having above average intellectual ability.  Medical evidence also shows that the only symptoms attributed to the appellant's head injury were mild neurocognitive disorder, difficulty regulating the tone of his voice, and headaches.  See May 1972 report of medical history; November 2015 Department of Corrections record.  The 2017 VA examiner adequately reviewed all relevant evidence and concluded that there was no prior psychiatric disorder or mental disease upon which to find the appellant was insane in service; that the antisocial personality disorder did not cause such a severe deviation from the social norm or gross nature of conduct generally considered to fall within the scope of insanity; and the number of minor episodes of problematic behavior in service did not reach the definition of insanity.  As explained by the 2017 VA examiner, the appellant's in-service offenses were relatively minor in nature, related to fighting and periods of AWOL.  While going AWOL is clearly not an accepted standard of the military community, it does not occur infrequently nor does it necessarily indicate that the appellant is insane.  In much the same manner as substance abuse, it does not exemplify the severe deviation from the social norm or the gross nature of conduct that is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  See VAOPGCPREC 20-97 (May 22, 1997).  The claims file does not contain any medical opinions to support a finding of insanity, and the appellant has never been adjudicated as incompetent.  Thus, the Board finds that the probative evidence of record does not support a finding that the appellant was insane at the time he went AWOL in 1973 and 1974.

The appellant has specifically challenged the adequacy of the 2017 examiner's report, asserting the examiner failed to address the 2000 and 2008 records showing cognitive disabilities and the PTSD diagnosis.  The 2017 report, however, does include review of these records.  The examiner also explained that there was no objective evidence of a diagnosed traumatic brain injury even though the examiner acknowledged the appellant's head injury from the gunshot wound in 1971.  Even if the examiner was in error by failing to address the November 2015 record showing a rule out diagnosis related to a traumatic brain injury, the examiner's ultimate conclusion that the appellant was not insane in service per his behavior and symptoms at the time is independently valid regardless of the diagnosis attached.  The Board places great probative weight on the conclusions of the VA examiner as the examiner had the benefit of reviewing the appellant's entire claims folder including both military and post military medical evidence, and conducted a thorough interview and assessment of the appellant.  

Regarding the appellant's reports of significant in-service symptoms related to his head injury, the Board also does not find his statements to be credible.  While in July 2011 and September 2016 statements the appellant reported that following his head injury he experienced severe symptoms such as blackouts, seizures, and dissociative states; while in service the only symptoms he reported were headaches and depression or worry.  He specifically denied dizziness or fainting spells, loss of memory, nervous trouble of any sort, or periods of unconsciousness.  See May 1972 Report of Medical History.  The appellant only reported the symptoms in connection with his claim for VA benefits and his reports are inconsistent and contradicted by other objective evidence of record, thus he is not found to be credible.  Similarly, the Board places greater weight on the objective findings in the STRs that the May 1972 headache and vomiting symptoms were related to possible flu over the appellant's claim that he experienced a mental breakdown at that time.  There is no objective evidence to support the appellant's testimony and his symptom reporting is not credible.  Similarly, the Board places no weight on the lay testimony provided in 2011 by a fellow inmate who opined on the effects the appellant's head injury on the appellant's behavior.  The layperson was not merely reporting observable symptoms, but was providing an etiology that is beyond the scope of lay knowledge.  Thus, the lay evidence of record fails to support a finding that the appellant's psychiatric symptoms equated to insanity.

The Board does not find the appellant's testimony regarding his behavioral change after the April 1971 injury to be either credible or competent on the issue of whether he was insane as a result of the April 1971 head injury and at the time he committed the offenses that led to his discharge.  The appellant's disciplinary problems began prior to the 1971 head injury when he was involved in altercations with other service-members, and he had already been AWOL over 4 months prior to being shot across the forehead in April 1971.  Even assuming the appellant is being truthful when he states he was acting in self-defense when he assaulted fellow service-members, he nevertheless was AWOL over 4 months prior to the alleged onset of his traumatic brain injury symptoms.  Though the appellant has claimed to have been on authorized leave in 1971, personnel records document he was court-martialed and found guilty of the AWOL charge in December 1971.  Although the appellant graduated honorman and was awarded series honorman prior to his head injury, he nevertheless was also AWOL for 4 months during that time.  Thus, the Board does not place any weight on the appellant's argument that his behavior problems began after his head injury.

Overall, the Board does not find the appellant's statements suggesting he was insane at the time he committed the offenses leading to his discharge to be either credible or probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Of note the appellant has not consistently asserted he was insane as a defense, and has alternatively claimed that he was on authorized leave or under the custody of military authority.  These alternative claims are not supported by service department findings and personnel records, and are contradicted by prior testimony of the appellant.  Notably, for the same period the appellant has at times reported being in military custody, at other times he reported he was on authorized leave to enter into a business deal with Mr. H. regarding the liquor store or confront him over the murder of a fellow servicemember.  See May 2011 statement; February 2017 statements.  To the extent the appellant has suggested that he was insane at the time the offenses were committed, due to his inconsistencies the Board finds him to not be credible.  

The Board does not find that there is otherwise competent evidence showing that the appellant had been rendered incompetent or had been incapable of understanding the consequences of his actions in service.  The Board finds no indication that the appellant was incapable of determining right from wrong in service.  In sum, the probative evidence of record does not show that the appellant was insane at the time he committed the offenses leading to his acceptance of an other than honorable discharge in lieu of a court martial.  As such, the regulatory bar at 38 C.F.R. § 3.12(d)(1) applies and the appellant's character of discharge from service is a bar to VA benefits.


ORDER

The character of the appellant's discharge is a bar to his receipt of Department of Veterans Affairs (VA) benefits, other than health care under Chapter 17, Title 38, United States Code.  The appeal is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


